Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of method of treating post-surgical pain as the elected method and tooth extraction as the elected surgical site is maintained.

Claim Status
Claims 1-23 are pending. Claims 1-11 are withdrawn Claims 12-23 are examined in accordance to the elected species (method of treating post-surgical pain). 
The amendment filed on 04/13/2021 in response to the Non-Final office Action of 10/16/2020 is acknowledged and has been entered.

Action Summary
Claims 12-14, and 16-23 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mannion et al. (US 9,102,636 B2) are withdrawn in light amendment to claim 12. 
Claim 15 rejected under 35 U.S.C. 103 as being un-patentable over Mannion et al. (US 9,102,636 B2) as applied to claims 12-14, and 16-23 as set forth in the 102 rejection above in view of Partridge et al. Oral $ Facial surgery of Utah, Latest News, January 25, 2016 is maintained, but modified in view of the fact independent claim 12 is amended. 

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim 12-14, and 16-23 are rejected under 35 U.S.C. 103 as being un-patentable over Mannion et al. (US 9,102,636 B2).
Mannion et al. teaches a method for treating a subject having post-surgical results from a surgical incision comprising administering an effective amount (i.e. 25 mg/kg to a rat model weighing 250 g to 300 g) of compound 2, see col. 55, example 12.  The 25 mg/kg for a rat weighing 250 g to 300 g gives rise to 6.25 mg to 7.5 mg, meeting the claimed about 5 mg to about 5000 mg. The rat taught by Mannion et al. falls within the scope of the claimed individual because the instant specification teaches the term individual may be a human, or non-human mammals including murine mammals, see para [0048]. Mannion et al. teaches the subject includes, but not limited to dogs, cats, pigs, cows, sheep, goats, horses, rats, and mice and humans, more preferably be a human. see col. 10, lines 3-5. Moreover, Mannion et al. teaches Compound 2 is (R)-2-(2-hydroxyphenylimino)-thiazolidine-5,5-dimethyl-4-carboxylic acid hydrochloride, see col. 40, lines 32-46. Compound 2 is the same as the compound claimed. The post-surgical pain is considered to be present at or near the surgical incision. Mannion also teaches the dosage of their inventive compounds which includes their preferred compound 2 to be between 1 ng/kg/day and 100 mg/kg/day, see col.17, line 64 to col.18 line 2, which translates to a human of 70 kg, the dosage per day comes to a total of 70 ng to 7000 mg per day. Said total dose per day touches the claimed about 5 mg to about 5000 mg. Mannion demonstrates that compound 2 can reverse hyperalgesia due to post-surgical pain, in a study where this compound and a reference compound (indomethacin) was given 24 hours after the conclusion of a surgical incision, see Col.55, Experimental example #12, meeting the limitation of administration for about 1 day. Furthermore, Mannion et al. teaches a pharmaceutical composition for the present compound is suitable for oral dosage form including, but not limited to a tablet, hard or soft capsule, a cachet, or a lozenge, see col. col. 23, lines 35-39 can include pharmaceutically acceptable carriers, see col. 18, lines 3-5. Mannion et al. teaches compound 2 to have HPLC purity of 95%, see col.40, line 50.
Mannion et al. while teaching that their compound has purity of 95%, fails to teach the presence of the instantly claimed impurity at the concertation claimed in their compound used in the treatment method.
First it is noted that, while they may not explicitly disclose it, presence of certain amount of impurities obtained during the purification process of the compounds are well known in the art. Secondly, the compound taught by Mannion et al. without reciting any of the impurities is used in the same method and same therapeutically effective amount as instantly claimed. It is also further noted that the presence or absence of these impurities does not change the activity of this compound for the method it is being used and as such Mannion et al. who teaches the same compound used in the same method renders the instant claims obvious.
 It is further noted that Pure materials are novel vis-à-vis less pure or impure materials because there is a difference between pure and impure materials. Therefore, the issue is whether claims to a pure material are nonobvious over the prior art. In re Bergstrom, 427 F.2d 1394, 166 USPQ 256 (CCPA 1970). Purer forms of known products may be patentable, but the mere purity of a product, by itself, does not render the product nonobvious. 
Factors to be considered in determining whether a purified form of an old product is obvious over the prior art include whether the claimed chemical compound or composition has the same utility as closely related materials in the prior art, and whether the prior art suggests the particular form or structure of the claimed material or suitable methods of obtaining that form or structure. In re Cofer, 354 F.2d 664, 148 USPQ 268 (CCPA 1966) (Claims to the free-flowing crystalline form of a compound were held nonobvious over references disclosing the viscous liquid form of the same compound because the prior art of record did not suggest the claimed compound in crystalline form or how to obtain such crystals.). However, in the case of product-by-process claims, if a first prior art process is improved to enhance the purity of the product produced by the process, and if the purified product has no structural or functional difference from the products produced by other prior art processes, then the improvement in the first process that improves the purity of the product does not give rise to patentability (MPEP 2144.04, section VII).
With respect to Cmax values of claim 18 and the AUC values of claim 19; these limitations simply express the intended result of the administration step positively recited. As such, since the prior art teaches the same administration step, said intended result is necessarily present absent evidence to the contrary. 
Applicant’s argument and Response to Applicant’s argument
Applicant argues that Mannion cannot anticipate claim 12  because Mannion does not describe the recited impurities in claim 12. In response, the Examiner finds Applicant’s argument not persuasive. Again, while the impurities recited in claim 12 are not expressly taught by Mannion, the presence of certain amount of impurities obtained during the purification process of the compounds are well known in the art. Secondly, the compound taught by Mannion et al. without reciting any of the impurities is used in the same method and same therapeutically effective amount as instantly claimed. It is also further noted that the presence or absence of these impurities does not change the activity of this compound for the method it is being used and as such Mannion et al. who teaches the same compound used in the same method renders the instant claims obvious. Therefore, the issue is whether claims to a pure material are nonobvious over the prior art. In re Bergstrom, 427 F.2d 1394, 166 USPQ 256 (CCPA 1970). Purer forms of known products may be patentable, but the mere purity of a product, by itself, does not render the product nonobvious. Applicants have not provided any evidence that the presence of one or more of these impurities at the concentrations claimed would change the outcome of the method claimed.


Claim 15 is rejected under 35 U.S.C. 103 as being un-patentable over Mannion et al. (US 9,102,636 B2) as applied to claims 12-14, and 16-23 as set forth in the 102 rejection above in view of Partridge et al. Oral $ Facial surgery of Utah, Latest News, January 25, 2016. 
The teaching of Mannion et al. has been discussed in the above 102. 
Mannion et al. does not specifically teach at least one surgical site from a surgery or procedure recited in claim 15. However, Mannion et al. teaches the compounds of the present invention for preserving or extending opioid analgesia without opioid dose-escalation
Partridge et al. teaches in extractions in which an incision must be made in the gum
tissue, or in which bone must be removed, the complication known as dry socket can occur. Dry socket is a sometimes painful condition in which the bone and nerve are exposed to air if a blood clot becomes dislodged. It is far more likely for patients to experience minor
complications after tooth extraction. Pain and swelling in the gums is possible, and bleeding can be excessive or prolonged, see page 2, paragraph 7-9 bridging page 3, paragraph 1. 
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method taught by Mannion et al. to include pain resulting from tooth extraction to give Applicant’s claimed invention. One would have been motivated by the fact that compound 2 is known to treat post-surgical pain as taught by Mannion et al. and also by the fact post-surgical pain includes tooth extraction where incision is made in the gum cause pain as taught by Partridge. One would reasonably expect the method of Mannion et al. to effectively treat post-surgical pain wherein the post-surgical pain results from tooth extraction with success. 
Applicant’s argument and Response to Applicant’s argument
Applicant argues there is no teaching or suggestion in Mannion that would have led a person of skill in the art to use the presently claimed compound to treat post-surgical pain, at least because there is no motivation in Mannion to use a compound with the specific defined impurities in present claim 12. In response, the Examiner finds Applicant’s argument not persuasive. Again, while there is no teaching in Mannion that that would have led a person of skill in the art to use the presently claimed compound with the specific defined impurities recited in claim to treat post-surgical pain, the Examiner contends that the teaching of the same compound claimed as having analgesic activity (i.e. compound 2), the same effective amount  and overlapping effective amount of Mannion et al. would be expected to treat pain resulting from tooth extraction with success as the absence of presence of this amount of the claimed impurities does not appear to have any sort of effect on the final therapeutic activity of the compound and/or therapeutic activity on the treatment. Additionally, there is no data demonstrating the effect of the compounds with these specific impurities showing better efficacy in terms of the clinical outcome over administration of the compound taught by Mannion et al. It is further noted that Pure materials are novel vis-à-vis less pure or impure materials because there is a difference between pure and impure materials. Therefore, the issue is whether claims to a pure material are nonobvious over the prior art. In re Bergstrom, 427 F.2d 1394, 166 USPQ 256 (CCPA 1970). Purer forms of known products may be patentable, but the mere purity of a product, by itself, does not render the product nonobvious. 
Applicant also argues that there is nothing in Mannion that discloses or suggests the recited claimed Cmax range, nor does it provide guidance for a skilled artisan as to what suitable range would be for compound 1. Simply put, different formulations of identical pharmaceutical agents can result in different Cmax values. The same is true for claim 198 and the recited AUC values. In response, the Examiner finds Applicant’s argument not persuasive. Applicant clearly confirms that different formulation of identical pharmaceutical agents can result in different Cmax values and AUC values. However, the Examine contends that Applicant’s claim does not require a particular type of formulation with specific ingredient and specific amount of each ingredient. Instant claim 12 only recites a compound I with about 0.0001% to about 0.004% w/w, relative to the weight of compound I, of each 2-Cl-BO (2-Chlorobenzoxazole), BO-Imp-3 (2-Aminophenol), and -3-37964545 1U.S. Application No. 16/886,074Attorney Docket No. 381090-1006US2 (00013)Amendment and Response to Office Action issued October 16, 2020BO-Imp-4 (2-[Bis(1,3-benzoxazol-2-yl) amino]phenol which are obvious over the teaching of the same compound taught by Mannnion et al. as purer forms of known products may be patentable, but the mere purity of a product, by itself, does not render the product nonobvious. Applicants have not provided any evidence that the presence of one or more of these impurities at the concentrations claimed would change the outcome of the method claimed.
 According to instant claims 18 and 19 which depend from instant claim 12, the administration of a composition comprising compound I and its related impurities result in the Cmax values recited in claim 18 and the AUC values recited in claim 19. As such, since the prior art teaches administration of a composition comprising compound 2 which is the same as compound, the claimed Cmax and AUC values are necessarily present absent evidence to the contrary. absence of evidence to the contrary. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed. In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). It is also noted that, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430,433 (CCPA 1977). See also MPEP § 2112.01 with regard to inherency and product-by-process claims. In addition, it is also noted that “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).


Double Patenting
Claims 12-23 are provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-16 of copending Application No. 16/446,307 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the copending claim.
The copending claims teach a method of method of treating post-surgical pain in a subject, the method comprising administering a therapeutically effective amount of a compound of Formula I (Compound 1):

    PNG
    media_image1.png
    127
    257
    media_image1.png
    Greyscale
, wherein compound I comprising about 0.0001 % to about 0.004% w/w, relative to the weight of Compound 1, of each of 2-Cl-BO (2-Chlorobenzoxazole), BO-Imp-3 (2-Aminophenol), and -3-37964545 1U.S. Application No. 16/886,074Attorney Docket No. 381090-1006US2 (00013)Amendment and Response to Office Action issued October 16, 2020BO-Imp-4 (2-[Bis(1,3-benzoxazol-2-yl) amino]phenol, see claim 1, wherein the post-surgical pain is present at or near at least one surgical site, see claim 2, wherein the surgical site comprises at least one incision, see claim 4, wherein the at least one surgical site results from a surgery or procedure selected from the group consisting of appendectomy, arthroscopic surgery, brain surgery, breast biopsy, carotid endarterectomy, cataract surgery, Cesarean section, cholecystectomy, circumcision, coronary artery bypass, colon or rectal, debridement of wound, burn, or infection, dilation and curettage, endoscopy, free skin graft, gastric bypass, hemorrhoidectomy, hip replacement, knee replacement, joint replacement, hysterectomy, hysteroscopy, inguinal hernia repair, low back pain surgery, liver resection, lung resection, mastectomy (partial, total, or modified radical), mediport insertion or removal, orthopedic surgery, partial colectomy, parathyroidectomy, prostatectomy, spinal surgery, tubal ligation, thyroidectomy, tonsillectomy, tooth extraction, and any combinations thereof, see claim 5. The subject is administered about 5 mg to about 5000 mg of the Compound 1, see claim 6, wherein the Compound 1 is administered for about 1 day to about 90 days to the subject, see claim 7, wherein administration results in a maximum observed plasma concentration (Cmax) of about 5 g/mL to about 300 g/mL of the Compound 1 in the subject, see claim 8, wherein administration results in an area under the curve (AUCINF) of about 100 hr- g/mL to about 3000 hr- g/mL of the Compound 1 in the subject, see claim 9, wherein the Compound 1 is administered as a pharmaceutical composition further comprising at least one additional pharmaceutically active agent, see claim 11, wherein the Compound 1 is administered as a pharmaceutical composition further comprising at least one pharmaceutically acceptable excipient, see claim 12. The administration is by at least one route selected from the group consisting of nasal, inhalational, topical, oral, buccal, rectal, pleural, peritoneal, vaginal, intramuscular, subcutaneous, transdermal, epidural, intratracheal, otic, intraocular, intrathecal, and intravenous administration, see claim 14, wherein the Compound 1 is administered in a form comprising a tablet, hard capsule, soft capsule, cachet, troche, lozenge, or suppository, see claim 16.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant requests the double patenting rejection by held in abeyance until allowable claims are indicated. In response, since there is no indication of allowable claims, the double patenting rejection is maintained.  

Conclusion
	No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/Primary Examiner, Art Unit 1628